DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 10 is withdrawn in light of the amendment of 11/23/2020.

Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C 102 are withdrawn in light of the amendments of 11/23/2020.

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C 103 are withdrawn in light of the amendments of 11/23/2020.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-12 and 22, the prior art, alone or in combination, fails to teach or suggest creating at least one crack at a point on an edge of a stack of at least a substrate and a superstrate for initiating separation between the substrate and the superstrate; propagating the crack along the periphery.
Regarding claims 13-20, the prior art, alone or in combination, fails to teach or suggest a source of force configured to apply a force to a point on an edge of the superstrate stacked with a substrate, so 
Regarding claims 21, the prior art, alone or in combination, fails to teach or suggest creating at least one crack at a point at an edge between a substrate and a superstrate for initiating separation between the substrate and the superstrate; propagating the crack along the periphery.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896